13-558-cv
C.L. v. N.Y.C. Dep’t of Education

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                               AMENDED SUMMARY ORDER

Rulings by summary order do not have precedential effect. Citation to a summary order filed on or
after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1
and this court’s Local Rule 32.1.1. When citing a summary order in a document filed with this
court, a party must cite either the Federal Appendix or an electronic database (with the notation
“summary order”). A party citing a summary order must serve a copy of it on any party not
represented by counsel.

        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, at 40 Foley Square, in the City of New York, on
the 3rd day of February, two thousand fourteen.

Present:    ROBERT A. KATZMANN,
                  Chief Judge,
            RICHARD C. WESLEY,
            DENNY CHIN,
                  Circuit Judges.
____________________________________________________________

C.L., Individually and on Behalf of H.L.,
S.B., Individually and on Behalf of H.L.,

               Plaintiffs-Appellees,

               - v. -                                        No. 13-558-cv

NEW YORK CITY DEPARTMENT OF
EDUCATION,

            Defendant-Appellant.
____________________________________________________________

For Plaintiffs-Appellees:              CARL H. LOEWENSON, JR., Morrison & Foerster LLP,
                                       (Jesse Cole Cutler, Skyer and Associates, LLP, on the
                                       brief), New York, NY.

For Defendant-Appellant:               JULIE STEINER, New York City Law Department, New
                                       York, NY.



                                                 1
For Amicus Curiae                      David, S. Lesser and Alan E. Schoenfeld (Joshua M.
Advocates for Children of              Salzman, on the brief), Wilmer Cutler Pickering Hale
New York, Legal Services NYC           and Dorr LLP, New York, NY.
Bronx, Manhattan Legal
Services, and South Brooklyn
Legal Services:

For Amicus Curiae                      Gary S. Mayerson, Mayerson & Associates, New York,
Autism Speaks:                         NY.


       Appeal from the United States District Court for the Southern District of New York
(Rakoff, J.).

      ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
and DECREED that the judgment of the district court be and hereby is AFFIRMED.

       Defendant-Appellant Department of Education (“DOE”) appeals from a judgment

entered January 2, 2013, by the United States District Court for the Southern District of New

York (Rakoff, J.), granting a motion for summary judgment filed by Plaintiffs-Appellees C.L.

and S.B., individually and on behalf of H.L. (“H.L.” or “Plaintiffs”), and ordering that Plaintiffs

be reimbursed for tuition paid for their son‟s education for the 2010-2011 school year. In so

doing, the district court declined to defer to the decision of the State Review Officer (“SRO”),

the final state administrative adjudicator, and instead deferred to the decision of the Impartial

Hearing Officer (“IHO”), the lower state administrative tribunal. It agreed with the IHO‟s

finding that DOE failed to demonstrate that the proposed program, a 6:1:1 student-teacher-

paraprofessional aide with a 1:1 behavior management paraprofessional and other related

services (the “proposed program”), would enable H.L. to learn new material. DOE argues that

the district court erred in granting Plaintiffs‟ motion for summary judgment. We presume the

parties‟ familiarity with the underlying facts and procedural history of this case, as well as with

the issues on appeal.




                                                  2
       DOE argues that the district court erred by deferring to the IHO rather than the SRO in

finding that DOE had not carried its burden to establish that it provided H.L. with a free

appropriate public education, as required by the Individuals with Disabilities Education Act

(“IDEA”), 20 U.S.C. § 1400 et seq. It argues that, under our precedent, the SRO‟s finding that

DOE demonstrated that the proposed program was substantively adequate, “thorough[,] and

careful,” and therefore deserves deference. Brief for DOE at 2; see M.H. v. N.Y.C. Dep’t of

Educ., 685 F.3d 217, 240 (2d Cir. 2012) (quoting Walczak v. Florida Union Free Sch. Dist., 142
F.2d 119, 129 (2d Cir. 1998)).

       We recognize that “the role of the federal courts in reviewing state educational decisions

under the IDEA . . . is circumscribed,” Gagliardo v. Arlington Cent. Sch. Dist., 489 F.3d 105,

112 (2d Cir. 2007) (internal quotation marks omitted), because the judiciary generally “lack[s]

the „specialized knowledge and experience‟ necessary to resolve „persistent and difficult

questions of educational policy,‟” Board of Educ. of Hendrick Hudson Cent. Sch. Dist. v.

Rowley, 458 U.S. 176, 208 (1982) (quoting San Antonio Indep. Sch. Dist. v. Rodriguez, 411 U.S.
1, 42 (1973)). However, we have explained that “the deference owed to an SRO‟s decision

depends on the quality of that opinion,” in particular, where—as here—the SRO and the IHO

disagree. R.E. v. N.Y.C. Dep’t of Educ., 694 F.3d 167, 189 (2d Cir. 2012) (citing M.H., 685 F.3d

at 240). In short, a district court “must defer to the SRO‟s decision on matters requiring

educational expertise unless it concludes that the decision was inadequately reasoned, in which

case a better-reasoned IHO opinion may be considered instead.” R.E., 694 F.3d at 189. Indeed,

“where the SRO rejects a more thorough and carefully considered decision of an IHO, it is

entirely appropriate for the court, having in its turn found the SRO‟s conclusions unpersuasive

even after appropriate deference is paid, to consider the IHO‟s analysis, which is also informed



                                                 3
by greater educational expertise than that of judges, rather than to rely exclusively on its own

less informed educational judgment.” M.H., 685 F.3d at 246. This is precisely what the district

court did in this case.

        For substantially the reasons stated by the district court, we agree that DOE failed to

provide H.L. with a free appropriate public education because it did not carry its burden of

demonstrating that he could learn new material in the proposed program. Therefore, it is

unnecessary to address the parties‟ arguments about other alleged deficiencies in the

individualized education plan or the appropriateness of the proposed placement. We have

considered DOE‟s remaining arguments about the proposed program and find them to be without

merit. Accordingly, for the foregoing reasons, the judgment of the district court is AFFIRMED.



                                      FOR THE COURT:
                                      CATHERINE O‟HAGAN WOLFE, CLERK




                                                 4